[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________          FILED
                                               U.S. COURT OF APPEALS
                            No. 09-15513         ELEVENTH CIRCUIT
                                                     JUNE 30, 2010
                        Non-Argument Calendar
                                                      JOHN LEY
                      ________________________
                                                       CLERK

                        Agency No. A098-552-714

FLORANCE LOUIS,


                                                                     Petitioner,

                                  versus

U.S. ATTORNEY GENERAL,


                                                                   Respondent.


                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       _________________________

                              (June 30, 2010)

Before BLACK, HULL and ANDERSON, Circuit Judges.

PER CURIAM:
       Florance Louis seeks review of the Board of Immigration Appeal’s (“BIA”)

decision affirming the immigration judge’s (“IJ”) denial of her application for

asylum and withholding of removal under the Immigration and Nationality Act

(“INA”).1 After review, we deny the petition for review.

                                   I. BACKGROUND

A.     Louis’s Asylum Application

       In June 2004, Louis, a citizen of Haiti, unlawfully entered the United States.

In August 2004, Louis filed an asylum application, claiming that the Lavalas Party

of former Haitian President Jean-Bertrand Aristide had attempted to kill her father

and had harassed her brother.

       The Department of Homeland Security charged Louis with removability as

an alien present in the United States without being admitted or paroled. At an

initial hearing, Louis conceded removability. Louis filed a supplemental asylum

application describing the Lavalas government’s mistreatment of her father and

brother. According to Louis, her brother was detained and beaten for two days

after he criticized the Lavalas government at a political demonstration in 2003. In

2004, Lavalas supporters, called the Chimeres, went looking for and tried to kill



       1
       Louis makes a passing reference to the BIA’s denial of her claim for protection under the
Convention Against Torture (“CAT”), but offers no argument on this issue. Accordingly, Louis has
abandoned her CAT claim. See Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1228 n.2 (11th Cir.
2005).
                                              2
her father because he was involved with the Democratic Convention for Unity

(“KID”) Party. Louis claimed that she feared returning to Haiti because the

Chimeres Lavalas would identify her as a KID party member and kill her. Louis

contended that the current Haitian government could not protect her because

President Rene Preval is a former Lavalas official.

      Louis submitted newspaper articles indicating that from 2004, when Aristide

was removed from power, until 2006, armed pro-Aristide gangs connected to the

Lavalas Party engaged in a campaign of violence in an effort to destabilize the new

government. One article written in January 2007 stated that, although Haiti

remained unsettled, the violence had decreased because of joint operations between

the Haitian government and the United Nations. The State Department’s 2007

Country Report on Human Rights indicated that neither the Haitian government

nor its agents had engaged in politically motivated killings and disappearances.

Although the Haitian government continued to have problems addressing killings

by armed gangs, the government was working with the United Nations

Stabilization Mission to suppress gang-related violence.

      At a merits hearing, Louis testified that her brother was arrested by police

and detained after participating in a political demonstration in 2003. Louis’s

brother was held for two days, during which he was beaten and whipped. After he

was released, Louis’s brother fled Haiti.
                                            3
      Louis also testified that, in January 2004, six members of the Chimeres

Lavalas came to her family home looking for her and her father and saying that

they “need[ed] their bodies.” When Louis overheard that they were looking for

her, she fled the house. Louis stayed with a nearby neighbor for approximately

three months before leaving Haiti for the Dominican Republic in April 2004. Two

months later, in June 2004, Louis came to the United States. Other than the

January 2004 incident, Louis admitted that nothing happened to her. Louis’s father

also fled Haiti, and she has not heard from him since. Louis’s mother continues to

reside in their hometown in Haiti, but has moved to a new residence.

B.    IJ’s Initial Ruling

      Following her removal hearing on May 31, 2007, the IJ denied Louis all

relief. In so doing, the IJ applied the new credibility standards in the REAL ID Act

of 2005 to Louis’s supplemental asylum application and hearing testimony.

Without explicitly discrediting Louis, the IJ stated that, based on certain

inconsistencies, Louis was not entitled to a presumption of credibility and that

Louis should have provided corroborating evidence to establish that her alleged

persecution was on account of a protected ground.

      On appeal, the BIA concluded that Louis’s proceedings were not governed

by the REAL ID Act because her original asylum application was filed before the



                                           4
Act’s effective date. The BIA remanded proceedings for the IJ to assess Louis’s

asylum application under the pre-REAL ID Act standards.

C.    IJ’s Ruling on Remand

      On remand, the IJ set a hearing for February 18, 2009. Louis moved for a

continuance to obtain additional testimony and corroborating evidence. The IJ

denied the motion, stating that Louis had not indicated what additional evidence

she would obtain that previously could not have been provided and that her request

exceeded the scope of the BIA’s remand.

      The IJ did not conduct an additional evidentiary hearing and again denied

Louis all relief. This time, the IJ discredited Louis’s testimony based on various

inconsistencies and found that Louis could have but did not provide corroborative

evidence. The IJ also concluded that Louis did not establish past persecution,

future persecution or harm on account of a protected ground. As for her future

persecution claim, the IJ found that Louis subjectively feared returning to Haiti.

However, noting that Louis lived unharmed in Haiti for three months after Lavalas

Party members went to her house, the IJ concluded that Louis’s fear was not well-

founded.

D.    BIA’s Post-Remand Ruling

      On appeal, the BIA did not address the IJ’s credibility finding. Instead, the

BIA concluded that, even assuming arguendo that Louis was credible, the IJ
                                          5
correctly determined that the mistreatment Louis allegedly suffered did not rise to

the level of persecution. The BIA agreed that Louis had not established a well-

founded fear of future persecution, stressing “political changes in Haiti.” The BIA

rejected Louis’s due process argument that the IJ failed to comply with its mandate

by issuing a decision without holding a second hearing. The BIA explained that its

remand order did not require the IJ to hear further testimony or accept additional

evidence, but required the IJ to apply the correct legal standard to the facts in the

record. Louis filed a petition for review.

                                     II. DISCUSSION

A.     Due Process Claim

       Louis argues that the IJ violated her due process rights by failing to hold a

second hearing after the BIA’s remand.2

       In the immigration context, “[d]ue process requires that aliens be given

notice and an opportunity to be heard in their removal proceedings.” Fernandez-

Bernal v. Att’y Gen. of U.S., 257 F.3d 1304, 1310 n.8 (11th Cir. 2001). To

establish a due process violation, an alien must show both a deprivation of liberty

without due process and substantial prejudice. Garcia v. Att’y Gen. of U.S., 329
F.3d 1217, 1222 (11th Cir. 2003). To show substantial prejudice, the alien must



       2
        We review constitutional claims de novo. Ali v. U.S. Att’y Gen., 443 F.3d 804, 808 (11th
Cir. 2006).
                                              6
show that the outcome would have differed “in the absence of the alleged

procedural deficiencies.” See Patel v. U.S. Att’y Gen., 334 F.3d 1259, 1263 (11th

Cir. 2003).

      Louis’s due process claim fails for several reasons. First, the IJ gave Louis

notice and an initial hearing. The BIA’s remand did not require a new hearing, but

only that the IJ apply the proper legal standards to Louis’s claims.

      Second, in any event, Louis has not shown that she was prejudiced by the

IJ’s failure to hold a second evidentiary hearing. Louis merely argues that she

needed a second hearing to permit her to bolster her credibility. However, Louis

has not specified what additional evidence she would have presented, much less

shown that this evidence would have changed the outcome of her asylum

application.

      Third, the BIA’s final removal order did not adopt the IJ’s credibility

finding, relying instead upon the conclusion that her alleged mistreatment did not

rise to the level of persecution. See Al Najjar v. Ashcroft, 257 F.3d 1262, 1284

(11th Cir. 2001) (explaining that we review only the BIA’s decision, except to the

extent it adopts the IJ’s decision). Thus, any bolstering evidence Louis would have

presented is immaterial to the outcome in this case. Accordingly, Louis’s due

process claim is without merit.

B.    Asylum Claim
                                           7
       To establish eligibility for asylum, an applicant must show either past

persecution or a well-founded fear of future persecution on account of race,

religion, nationality, membership in a particular social group, or political opinion.

INA § 101(a)(42); 8 U.S.C. § 1101(a)(42)(A); Sepulveda v. U.S. Att’y Gen., 401
F.3d 1226, 1230-31 (11th Cir. 2005); 8 C.F.R. § 208.13(a), (b).3 Although the

INA does not define persecution, this Court has recognized that it is “an extreme

concept, requiring more than a few isolated incidents of verbal harassment or

intimidation.” Sepulveda, 401 F.3d at 1231 (quotation marks omitted).

Accordingly, this Court has concluded that threats in conjunction with brief

detentions or a minor physical attack that does not result in serious physical injury

do not rise to the level of persecution. See, e.g., Djonda v. U.S. Att’y Gen., 514
F.3d 1168, 1171-72, 1174 (11th Cir. 2008) (36-hour detention, beating and threat

of arrest); Zheng v. U.S. Att’y Gen., 451 F.3d 1287, 1290-91 (11th Cir. 2006) (5-

day detention).4


       3
        Similarly, an alien seeking withholding of removal must show that it is more likely than not
that she will be persecuted on account of race, religion, nationality, membership in a particular
social group, or political opinion upon being returned her country. INA § 241(b)(3), 8 U.S.C.
§ 1231(b)(3); Sepulveda, 401 F.3d at 1232. Because this standard is more stringent than the
standard for asylum, an alien who fails to establish asylum eligibility generally cannot satisfy the
higher burden for withholding of removal. Id. at 1232-33.
       4
        Because the BIA adopted the IJ’s reasoning as to Louis’s statutory eligibility, we review
both the BIA’s and the IJ’s decisions. See Al Najjar, 257 F.3d at 1284. We review the factual
determination that an alien is statutorily ineligible for asylum under the “highly deferential”
substantial evidence test, which requires that we affirm the BIA’s decision if it is “supported by
reasonable, substantial, and probative evidence on the record considered as a whole.” Id. at 1283-84
                                                 8
       Here, substantial evidence supports the BIA’s finding that Louis failed to

establish past persecution or a well-founded fear of future persecution. According

to Louis’s testimony (which, like the BIA, we assume was credible), the Chimeres

Lavalas once came to Louis’s home looking for her, but never directly confronted,

harmed or detained her. Under our binding precedent, without more, this one

incident of threatening conduct does not constitute persecution. See Sepulveda,
401 F.3d at 1231.

       Substantial evidence also supports the BIA’s determination that Louis failed

to demonstrate a well-founded fear of future persecution. Because Louis did not

establish past persecution, she was not entitled to a presumption of a well-founded

fear, see 8 C.F.R. § 208.13(b)(1), and had the burden to prove that she could not

avoid persecution by relocating to another part of the country, see 8 C.F.R.

§ 208.16(b)(3)(i). To show a well-founded fear of future persecution, an alien

must show “that his or her fear of persecution is subjectively genuine and

objectively reasonable.” Al Najjar, 257 F.3d at 1289. The subjective component

can be established by an applicant’s credible testimony that she genuinely fears




(quotation marks omitted). Thus, we reverse “only when the record compels a reversal; the mere
fact that the record may support a contrary conclusion is not enough to justify a reversal of the
administrative findings.” Mehmeti v. U.S. Att’y Gen., 572 F.3d 1196, 1199 (11th Cir. 2009).
                                               9
persecution, while the objective component can be satisfied by establishing that she

has “a good reason to fear future persecution.” Id. (quotation marks omitted).5

       Here, after Louis was threatened, she moved to a neighbor’s home, where

she remained unharmed for three months until she left Haiti. There was no

evidence that the Chimeres Lavalas has persisted in looking for or threatening

Louis. In fact, Louis’s mother continues to reside unharmed in Louis’s home

town. Documentary evidence in the record indicates that, while conditions in Haiti

remained unsettled, the Haitian government and its agents did not commit any

politically motivated killings or kidnappings in 2007 and, in conjunction with the

United Nations Stabilization Mission, has made some progress in suppressing

gang-related violence. Under the circumstances, we cannot say the record compels

a conclusion that Louis’s fear of persecution is objectively reasonable.6

       PETITION DENIED.




       5
        We reject Louis’s argument that either the IJ or the BIA misapplied the well-founded fear
standard by requiring her subjective fear to also be objectively reasonable.
       6
        Because Louis did not meet the burden of proof with respect to her asylum claim, she
necessarily did not meet the higher burden of proof required for a withholding of removal claim.
See Forgue v. U.S. Att’y Gen., 401 F.3d 1282, 1288 n.4 (11th Cir. 2005).
                                               10